Citation Nr: 1736251	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-20 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a heart disorder claimed as coronary artery disease (CAD), including as secondary to the service-connected PTSD and/or due to hypertension.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Navy from August 1978 to July 1979 and from June 1982 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2011, the Veteran testified before a Decision Review Officer (DRO) at a RO hearing.  A transcript of the hearing is of record. 

In July 2015, the Board granted service connection for posttraumatic stress disorder (PTSD) with anxiety disorder and remanded the issues of service connection for hypertension, coronary artery disease, and diabetes mellitus type II for issuance of proper notice addressing how to establish service connection on a secondary basis, a request for the Veteran to identify and authorize VA to obtain outstanding treatment records, and a VA examination with a medical opinion on the likely etiology of hypertension and a heart disability.  In an attempt to comply with the Board's remand directives, the Agency of Original Jurisdiction (AOJ) sent the November 2015 notice letter to the Veteran addressing secondary service connection and asking for identification and authorization for any outstanding treatment records for the issues on appeal.  The Veteran did not respond to the letter.  Although the Veteran was provided with a VA examination in December 2015, the medical opinion was inadequate because the VA examiner did not discuss the June 2010 medical opinion of Dr. C.B. or the August 2010 medical opinion of Dr. D.W.T., as directed by the Board in the remand.   

Consequently, in August 2016, the Board again remanded the issues of service connection for hypertension and coronary artery disease to request that the Veteran provide additional information regarding any VA and private treatment she may have received for the claimed disabilities and to obtain a supplemental VA medical opinion from the December 2015 VA examiner that discusses the June 2010 and August 2010 private medical opinions from Dr. C.B. and Dr. D.W.T., respectively.  Pursuant to the Board's remand directives, the AOJ asked the Veteran to provide additional information regarding treatment for the claimed disabilities by way of an August 2016 letter.  In October 2016, a supplemental VA medical opinion from the December 2015 VA examiner was provided that adequately addressed the June 2010 and August 2010 private medical opinions.  In December 2016, the issues were readjudicated.  The case now returns to the Board after satisfactory completion of the ordered development as it relates to the service connection appeal for hypertension; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issues of entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) with anxiety disorder and an initial disability rating in excess of 20 percent for diabetes mellitus type II have been perfected, but are not yet certified to the Board.  The Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on the issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of service connection for a heart disability claimed as coronary artery disease, including as secondary to the service-connected PTSD and/or due to hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no vascular injury or disease during service.

2.  Chronic symptoms of hypertension were not manifested during service.

3.  Symptoms of hypertension have not been continuous since service separation.

4.  Symptoms of hypertension did not manifest to a compensable degree in the year following separation from service. 

5.  The current hypertension was manifested many years after service and is not causally or etiologically related to service, to include any event or incident therein.

6.  The current hypertension was not proximately due to or worsened beyond the natural progression by the service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension, including as secondary to the service-connected PTSD, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2010 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits on a direct basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  Although the February 2010 notice letter did not address how to establish service connection on a secondary basis, the timing defect was remedied by virtue of issuance of the November 2015 notice letter addressing the evidence needed to establish secondary service connection with subsequent readjudication of the appeal.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in November 2011 and December 2015.  In October 2016, a supplemental VA medical opinion was provided from the December 2015 VA examiner.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed hypertension as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of hypertension when providing the medical opinion.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with hypertension, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection for Hypertension Analysis

The Veteran generally contends that the current hypertension had its onset during service or is otherwise causally related to service.  In the alternative, the Veteran contends that the current hypertension was either caused or worsened beyond the natural progression (i.e., aggravated) by the service-connected PTSD with anxiety disorder.  She seeks service connection on these bases.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017). 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a vascular injury or disease or chronic symptoms of hypertension during either period of active service.  The service treatment records, which are complete, are absent of any report of, complaint of, diagnosis of, or treatment for hypertension.  At the June 1991 service separation examination, the heart and vascular system were clinically evaluated as normal, and the blood pressure reading of 110/72 was within normal limits.  On the June 1991 service separation report of medical history, the Veteran checked "No" when asked if she then had or had ever had high blood pressure.  See also September 1989 service examination report (noting a blood pressure reading of 120/78).

The in-service diastolic blood pressure of 100 mm recorded in September 1985 (i.e., the blood pressure reading was 130/100) represented an increase from the time of the September 1982 service examination performed shortly after the second service entrance (when the diastolic pressure was 70 mm) and is within the threshold range for hypertension according to some medical authorities; however, the elevated diastolic blood pressure reading in September 1985 was merely an isolated finding.  A hypertension diagnosis must be confirmed by readings taken two or more times on at least three different days, which was not done contemporaneous to service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Because the heart and vascular system were clinically normal at service separation, and the post-service lay and medical evidence shows that hypertension was neither manifested nor diagnosed until many years after service, as will be discussed further below, the Board finds that the one elevated blood pressure reading during was neither indicative of hypertension nor a symptom or manifestation of hypertension.  This finding is consistent with the December 2015 VA medical opinion, as discussed below.  

Because the service treatment records are complete, the Veteran reported and was treated for other medical problems during service such otitis externa in 1982, a left breast mass in 1987, and allergic keratoconjunctivitis in 1991 and made no complaint of high blood pressure symptoms at any time during service, blood pressure readings were recorded at various times throughout service with only one reading showing an elevated diastolic blood pressure in September 1985 with all other blood pressure readings within normal limits, and the vascular system were clinically evaluated at the second service separation in June 1991 and determined to be normal, the Board finds that vascular injury, vascular disease, and hypertension are conditions that would have ordinarily been recorded during service if they had been present; therefore, the lay and medical evidence generated contemporaneous to service, which shows no vascular injury or disease, and no chronic symptoms of hypertension during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of vascular injury, vascular disease, or chronic symptoms of hypertension during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no vascular injury or disease, or "chronic" symptoms of hypertension during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of hypertension since service, including to a compensable degree within one year of service separation.  The evidence shows that hypertension was first diagnosed in 2005, approximately 14 years after service separation.  Considered together with the evidence of no in-service hypertension and a normal vascular system at service separation in 1991, the gap of 14 years between service and the onset of hypertension is another factor that tends to weigh against a finding of continuous symptoms of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of hypertension manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309. 

The weight of the evidence is against a finding that the current hypertension, which was manifested many years after service, is otherwise related to service.  After performing a thorough examination and interview of the Veteran and reviewing the record, the December 2015 VA examiner opined that hypertension was not at least as likely as not related to service.  See December 2015 and October 2016 VA examination reports.  In support of the medical opinion, the December 2015 VA examiner reasoned that hypertension did not occur while the Veteran was on active duty.  The December 2015 VA examiner noted an elevated blood pressure of 130/100 on September 5, 1985 with subsequent normal blood pressures, and wrote that the Veteran recalled that the reading was made at the beginning of her service in the Naval Criminal Investigative Service (NCIS), which had been a stressful time for her.  The December 2015 VA examiner also noted that the Veteran reported that her blood pressure was elevated at service separation but no diagnosis of hypertension was made on active duty or in the fourteen years following service separation in July 1991.  

The December 2015 VA examiner explained that one elevated blood pressure did not meet either the JNC-9 or VHA criteria for hypertension, and any person can have transiently elevated blood pressure during times of pain, stress or anxiety.  The December 2015 VA examiner added that standards are set that the blood pressure should be elevated on several occasions weeks apart (JNC-9) by blood pressure surveillance for three to five days or on three consecutive days.  The December 2015 VA examiner reasoned that, because the Veteran did not meet any of these criteria, it was less likely than not that hypertension was incurred in or the result of service.  

The weight of the evidence is against finding that hypertension was caused or aggravated (i.e., worsened beyond the natural progression) by the service-connected PTSD.  After review of the record and interview and examination of the Veteran, the December 2015 VA examiner also provided a negative medical opinion on the question of whether hypertension was caused or aggravated by the service-connected PTSD.  In support of the medical opinion, the December 2015 VA examiner explained that the best data showed a possible increased (i.e., 1.6 fold) risk of hypertension in persons with PTSD which is an anxiety disorder.  The December 2015 VA examiner then cautioned that association was not causation, explained the standard for accepting true risk in epidemiologic studies, and noted that the PTSD and/or chronic anxiety did not pose a significant risk for the Veteran's development of hypertension despite the reported 1.6 risk increase and Dr. C.B.'s medical opinion and appended material suggesting that a causal relationship between PTSD and hypertension existed.  

The December 2015 VA examiner further noted that, while anxiety and stressful situations may cause a rise in blood pressure, the blood pressure would return to its baseline level once the anxiety or stress went away.  The December 2015 VA examiner explained that, if the baseline was a normal blood pressure, the blood pressure in non-anxiety, non-stressful conditions would be normal.  The December 2015 VA examiner then wrote that if a person already had hypertension, the blood pressure would return to a baseline or rest state after the anxiety dissipated or the stress was relieved.  The December 2015 VA examiner noted that the temporary elevation of blood pressure did not cause a person's hypertension to be aggravated chronically and to progress beyond its normal course.  The December 2015 VA examiner opined that it was less likely than not that the Veteran's hypertension was chronically aggravated due to the service-connected PTSD and anxiety.  

The December 2015 VA examiner based the medical opinion on an accurate history, has medical expertise and training, and provided a sound rationale for the medical opinion, the October 2016 VA medical opinion is of significant probative value.

In an August 2010 letter, a private physician (Dr. D.W.T.) suggested that hypertension had its onset during service; however, such opinion was based on the inaccurate factual premise that the one-time elevated blood pressure reading of 130/100 during service represented a longstanding hypertension.  As discussed above, the evidence shows that the elevated blood pressure reading in service was merely an isolated finding.  Blood pressure readings throughout service were otherwise within normal limits, and there was no diagnosis of hypertension until 14 years after service.  Because the August 2010 private medical opinion was based on an inaccurate factual premise, it is of minimal probative value and is outweighed by the October 2016 VA medical opinion. 

Also, in a June 2010 letter, another private physician (Dr. C.B.) opined that the stress from PTSD caused hormonal changes that caused hypertension.  The private physician noted that a growing body of literature had found a link between PTSD and physical health and cited to medical articles discussing the long-term costs of traumatic stress and high-stress situations as a potential risk factor for hypertension.  

After consideration of the June 2010 private medical opinion, the Board finds that it is of minimal probative value because it is not adequately supported by the medical literature cited therein when providing rationale for the positive medical opinion.  Specifically, the summary of the medical article suggesting that high-stress situations were a potential risk factor for hypertension also reads that the underlying role of stress on hypertension was not well established.  Thus, the medical article is discussing the possibility of a relationship between stress and the development of hypertension but the summary made clear that insufficient scientific studies had been performed to be able to establish such a relationship.  Also, while the June 2010 private medical opinion noted that a growing body of literature suggested a relationship between PTSD and physical health, the medical literature did not establish a causal relationship between hypertension and PTSD.  

Furthermore, the December 2015 VA examiner considered the June 2010 private medical opinion from Dr. C.B., including the medical literature cited therein, explained the standard for accepting true risk in epidemiologic studies, and ultimately opined that the PTSD and/or chronic anxiety did not pose a significant risk for the Veteran's development of hypertension.  Unlike the June 2010 private medical opinion, the October 2016 VA medical opinion was based on accurate facts and data, including consideration of applicable medical literature, and supported by sound rationale; therefore, the Board finds that the October 2016 VA medical opinion is of greater probative value than the June 2010 private medical opinion.    

Although the Veteran has asserted her belief that hypertension had its onset during active service, was otherwise related to an elevated blood pressure reading during active service, or was caused or aggravated by the service-connected PTSD, she is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of hypertension, when the evidence in this case shows no in-service vascular injury or disease or chronic symptoms of hypertension, and the onset of hypertension occurred many years after service separation.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the vascular system, the interaction between the neuropsychiatric and the vascular systems, and involve making findings based on medical knowledge and clinical testing results.  Consequently, the Veteran's purported opinion relating hypertension to service or the service-connected PTSD is of no probative value and is outweighed by the October 2016 VA medical opinion.  In consideration of the foregoing, the Board 

finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for hypertension, including as secondary to the service-connected PTSD, so the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for hypertension, including as secondary to the service-connected PTSD is denied. 


REMAND

Service Connection for Heart Disorder

The issue of service connection for a heart disability claimed as coronary artery disease is remanded for a supplemental VA medical opinion.  In the December 2015 and October 2016 VA examination reports, the December 2015 VA examiner opined that the Veteran has never had and does not have ischemic heart disease, coronary artery disease, or coronary atherosclerosis, explained the basis for the medical opinion, and wrote that providing medical opinions regarding the etiology of coronary artery disease was moot because there was no current coronary artery disease; however, the December 2015 VA examiner noted that the Veteran had mild, non-rheumatic aortic valve sufficiency and did not opine on whether the aortic valve insufficiency was causally related to service or was otherwise caused or worsened beyond the normal progression by the service-connected PTSD.  For this reason, a remand is warranted.

Accordingly, the issue of service connection for a heart disability claimed as coronary artery disease is REMANDED for the following actions:

1.  Obtain a supplemental VA medical opinion from the December 2015 VA medical examiner who examined the Veteran's heart disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion on the following:

 (a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current heart disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The examiner should explain the answer.  

For the purposes of providing the medical opinion, the examiner should discuss the significance of current non-rheumatic aortic valve sufficiency.

(b)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the current heart disability was caused by the service-connected PTSD? 

(c)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the current heart disability was worsened beyond the normal progression of that disease) by a service-connected disability.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue of service connection for a heart disability claimed as coronary artery disease, including as secondary to the service-connected PTSD and/or due to hypertension.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


